DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/14/2021 has been entered and accepted. 

Response to Arguments
While the applicant’s amendments and arguments were persuasive enough to overcome the previous interpretation of the prior art, under a slightly different interpretation of the same set prior art, namely Kim (US-20060255045-A1) in view of Cusack (US-20120012096-A1), and in further view of Cooper (US-20150300065-A1), still reads on the new amended claims.
Applicant’s arguments, see Pages 6-9, filed 12/14/2021, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the same set prior art, namely Kim (US-20060255045-A1) in view of Cusack (US-20120012096-A1), and in further view of Cooper (US-20150300065-A1). A full detailed rejection can be found below.
However, some of the applicant’s arguments were not persuasive. Regarding:
“the examiner has interpreted the rotational shaft (2) of the present invention as the guide rod 90 of Kim”
Regarding Paragraph 60, if guide rod 90 is integrally formed with the second hinge shaft 20 then second hinge shaft 20 and guide rod 90 can be considered as two portions of a single component. If this component is interpreted to be the rotational shaft, then this amalgamation of second hinge shaft 20 
“Cusack does not provide any upper anchor”, “Cooper does not provide any upper anchor either”, and “as long as none of Kim, Cusack, or Cooper has disclosed the upper anchor”:
Cusack and Cooper containing upper anchors is not required as both Cusack and Cooper are used to modify Kim, which does teach upper anchors.
Under the new interpretation, the upper anchor of Kim is connection part 3a. The door connection part 21 of the second hinge shaft 20 is interpreted as the rail shaft. The retainer is interpreted as the support protrusion 22 of the second hinge shaft 20. Under this interpretation, the door connection part 21 is fixedly connected with the interior side of connection part 3a as it causes second hinge shaft to rotate when the door rotates (Paragraph 72). Furthermore, the support protrusion 22 is on the opposite side of the second hinge shaft 20 from door connection part 21 (Figure 9).
“The examiner has interpreted the guard (13) of the present invention as the hinge cover 117 of Cooper”:
As can be seen in Figure 4A, the cabinet carcass 201 and cabinet door 202 extend beyond the Figure as shown by the symbols on the edges of the cabinet carcass and cabinet door at the edge of the Figure. Thus the hinge cover 117 is wholly inadequate to cover the cabinet carcass. Its name of “hinge cover” also gives additional support to its function of covering the hinge rather than the carcass itself.
“base bracket 367 of Cusack is said to be attached to the cooker body 12”

Arguments not address here are addressed through the new rejection below.

Claim Interpretation
	With regard to Page 7 of the applicant’s remarks (12/14/2021), the applicant stated that “Kim does not provide the guide rod 90 to be ‘rotational’”. As such, the “rotation shaft” introduced in claim 1 will be interpreted as having the same definition as a “rotating shaft” or a shaft which rotates during the normal operation of the device.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a guard (13) is provided on an outer side of the casing (1) corresponding to the side of the casing (1) provided with said at least one threaded bore to cover said at least one screw (10)”. This limitation is vague and indefinite due to the various interpretations it 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US-20060255045-A1) in view of Cusack (US-20120012096-A1), and in further view of Cooper (US-20150300065-A1). 
Regarding claim 1, Kim teaches a rocker arm of a ceramic roaster, comprising a casing (1) [Figure 1 and 4; Cover 3b, housing body 32, housing 30, cover 34, fixing member 80], a rotation shaft (2) [Paragraph 60; guide rod 90 integrally formed with second hinge shaft 20], a roaster body (3) [case body 2], and a cover (4) [door 3]; two ends of the said rotation shaft (2) [guide rod 90 integrally formed with second hinge shaft 20] penetrate the casing (1) [Figures 3 and 5; guide rod 90 clearly penetrates fixing , and the rotation shaft (2) is rotationally connected with the casing (1) [Paragraph 56; second hinge shaft 20 is rotationally connected with cover 34]; 
When rotating preventing pin 110 is inserted through cover 34 into catching part 22c of the second hinge shaft 20, the second hinge shaft is prevented from rotating (Paragraphs 67-70). When this rotating preventing pin 110 is removed, then hinge shaft 20 can be rotated again. Thus, the rotation shaft is rotationally connected with cover 34 when the pin 110 is not connected. Cover 34 is fixedly connected to the housing body through screws and thus would not rotate (Paragraph 43).
wherein an interior side of the casing (1) [fixing member 80 and cover 34] is removably connected with at least one lower anchor (5) [two lower anchor chain feet can be seen in each of the two red circles in the annotated Figure 3 of Kim below]; 
	
    PNG
    media_image1.png
    588
    432
    media_image1.png
    Greyscale

Annotated Figure 3 of Kim
In Figure 3 of Kim, as seen above, the two outward extending parts of plate 35 [circled in red in the figure above] satisfying the limitation of two sets of lower anchor chain foots.

Fixing member 80 is a part of the casing and is removably connected with second receiving part 31b (Figure 3). Cover 34 (which is also part of the casing) is also attached to the housing body 32 by means of screws and is thus removable (Paragraph 43). Second receiving part 31b is an integral part of housing 30 (Paragraph 59; of housing body 32) of which fixing plate 35 is also an integral part of (Paragraph 44).
the lower anchor (5) is fixed and anchored to the roaster body (3) [Paragraph 43-44; case body 2]; 
the interior side of casing (1) [Figure 3; fixing member 80] is also rotationally connected with an upper anchor (7) [Paragraph 70; connection part 3a] through the rotation shaft (2) [Paragraph 60; guide rod 90 integrally formed with second hinge shaft 20];
After connection part 3a is connected to second hinge shaft 20, the second hinge shaft 20 rotates around cover 34 as the door opens and closed (Paragraphs 67-70). Because second hinge shaft 20 and guide rod 90 are integrally formed, guide rod 90 would also rotate around fixing member 80 as the connection part 3a rotates. This is because fixing member 80 is prevented from rotating by guide rails 31b-1 (Paragraph 59). Both cover 34 and fixing member 80 are part of the cover.
the upper anchor (7) [Figure 3; connection part 3a] is anchored to the cover (4) (Paragraph 66; connection part 3a is part of door 3);
Since part 3a is part of door 3, the part 3a is anchored to the rest of the door.
an interior side of the upper anchor (7) [Figure 3; connection part 3a] is fixedly provided with a rail shaft (14) [Paragraph 66; door connection part 21 which connects to inside of connection part 3a], and a retainer (8) [support protrusion 22] opposite to the rail shaft (14) [door connection part 21]; 
Support protrusion 22 is on the opposite side of the second hinge shaft 20 from door connection part 21.
the rotation shaft (2) [Paragraph 60; guide rod 90 integrally formed with second hinge shaft 20] is sleeved with at least one torsion spring (9) [Paragraph 56; guide rod 90 portion of the rotation shaft is sleeved with the second elastic member 100], a top end of each torsion spring (9) [second fixing part 103] is connected with the retainer (8) [Paragraph 63; second fixing part 103 is fixed at a second fixing groove 22b of support protrusion 22]; 
Kim teaches the thread on one side of casing is threaded with screw [Figure 9 cover 34 is clearly shown with multiple threads and is threaded with screws] and the screw penetrates casing [paragraph 43; screws must penetrate cover 34 for cover 34 to be fixedly attached to housing body 32 by screws]. 
Kim fails to teach:
at least one threaded bore is provided on one side of the casing (1); at least one screw (10) is threaded with said at least one threaded bore, and each screw (10) penetrates the casing (1) and is rotationally connected with a push plate (11); a lower end of each torsion spring (9) is connected with the push plate (11); a guard (13) is provided on an outer side of the casing (1) corresponding to the side of the casing (1) provided with said at least one threaded bore to cover said at least one screw (10): rotation of said at least one screw (10) moves the push plate (11) towards the rail shaft (14) so as to increase a torsion force of each torsion spring (9); the closer the screw (10) is to the rail shaft (14), the bigger is the torsion force exerted by each torsion spring (9).
Cusack teaches a venture vent assembly for outdoor cooking, wherein:
at least one threaded bore is provided on one side of the casing (1) [Figure 2 Paragraph 32; threaded bore in base bracket 367]; at least one screw (10) [Figure 2 Paragraph 32; T-screw 362] is threaded with said at least one threaded bore [Paragraph 32; threaded end 366], and each screw (10) [T-screw 362] penetrates the casing (1) [Figure 2 Paragraph 32; T-screw 362 threads threaded bore in base bracket 367] and is rotationally connected with a push plate (11) [Paragraph 32; rotation of T-screw 362 draws collar 364 and tensioning bar 369 closer to base bracket 367];
	Tensioning bar 369 does not rotate but is moved closer to the base bracket 367 when T-screw 362 rotates. Furthermore, the two are connected through collar 364. Thus, the two are rotationally connected. 
a lower end of each torsion spring (9) (spring ends 360a and 360b) is connected with the push plate (11) [Figure 2 Paragraph 32; tensioning Bar 369]; 
Tensioning bar 369 abuts spring ends 360a and 360b, thus the two are connected.
rotation of said at least one screw (10) moves the push plate (11) towards the rail shaft (14) so as to increase a torsion force of each torsion spring (9) [Paragraph 32; rotation of T-screw 362 draws collar 364 and tensioning bar 369 closer to base bracket 367 to a tighter tension state];
	The rail shaft is taught by Kim to be parallel with the center of the casing, while Cusack teaches that the push plate [tensioning bar 369] is outside of the casing [Figure 2; base bracket 367]. Thus, moving the tensioning bar 369 toward the base bracket 367 would also move it closer to the rail shaft.
 the closer the screw (10) is to the rail shaft (14), the bigger is the torsion force exerted by each torsion spring (9) [Paragraph 32; rotation of T-screw 362 draws collar 364 and tensioning bar 369 closer to base bracket 367 to a tighter tension state].
As stated above, moving the tensioning bar 369 toward the base bracket 367 would also move it closer to the rail shaft. Paragraph 32 teaches that moving the tensioning plate 369 relatively closer to 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modify Kim to incorporate the teachings of Cusack and add the lid spring adjustment device [Cusack 359] to the hinge device [Kim 5]. This hinge device would penetrate the casing of Kim (31 or 34) to be able to adjust the spring. It would have been added as persons using outdoor cookers may wish to have an adjustable bias for creating a disincentive for unauthorized persons to open the lid or assist the user in readily opening the lid without having to lift its full weight [Cusack Paragraph 32].
Kim modified with Cusack fails to teach:
a guard (13) is provided on an outer side of the casing (1) corresponding to the side of the casing (1) provided with said at least one threaded bore to cover said at least one screw (10):
Cooper teaches a hinge cover, wherein
a guard (13) [Figure 4A; hinge cover 117] is provided on an outer side of the casing (1) [hinge arm 101, body 118, hinge cup 102, cup cover 116] corresponding to the side of the casing (1) [body 118] provided with said at least one threaded bore to cover said at least one screw (10) [Figure 1a; adjustment fasteners 106, 107, and 108]:
See 112b rejection above.
Cusack teaches that the casing (base bracket 367) is provided with at least one threaded bore.
Cooper is considered to be analogous to the claim invention because both guards are used to cover fasteners which are intended to be adjusted [Cooper Paragraph 22; Applicant Disclosure Paragraphs 38]. It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modify Kim to incorporate the teachings of Cooper and add the hinge 
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.

Regarding claim 2, Kim as modified teaches the rocker arm of claim 1, wherein:
wherein the rotation shaft (2) [Paragraph 60; guide rod 90 integrally formed with second hinge shaft 20] is also sleeved with two retainers (6) [Paragraph 57; support protrusion 22 and fixing member 80], and the two retainers (6) are removably connected with the casing (1) [Figure 3].
As can be seen in Figure 3, the second hinge shaft 20 (of which support protrusion 22 is a part of) and fixing member 80 are both removable from the housing body 32.

Regarding claim 3, Kim as modified teaches the rocker arm of claim 1, wherein:
said at least one lower anchor (5) comprises two lower anchors (5) [two lower anchor chain feet can be seen in each of the two red circles in the annotated Figure 3 of Kim below]; 

    PNG
    media_image1.png
    588
    432
    media_image1.png
    Greyscale

Annotated Figure 3 of Kim
In Figure 3 of Kim, as seen above, the two outward extending parts of plate 35 [circled in red in the figure above] satisfying the limitation of two sets of lower anchor chain foots.

Regarding claim 4, Kim as modified teaches the rocker arm of claim 2.
Cusack further teaches:
at least one torsion spring (9) comprises three torsion springs (9) [Figure 1; four torsion springs can be clearly seen], and all the three torsion springs (9) are provided between the two retainers (6) Figure 1; all four torsion springs are between lid hinge arms 32 attached to rod 22].
Cusack teaches that multiple lid spring adjustment devices might be used, for instance one at each of the opposite end of the lid [Paragraph 32]. As can be seen from Figure 2, the torsion springs 28 that three torsion springs are provided, and all the three torsion springs are set between two retainers to facilitate having additional lid spring adjustment devices at the ends of the ceramic roaster-purpose light rocker arm of Kim. Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP § 2144.04).

Regarding claim 5, Kim as modified teaches the rocker arm of claim 1.
Cusack further teaches:
one side of the push plate (11) [tensioning bar 369] facing towards the guard (13) is fixed and connected with at least one rotation base (12) [Paragraph 32; collar 364],
In Kim as modified, the guard covers the T-screw 362. Since one side of the tensioning bar 369 is between the T-screw 362 and the casing and is facing the screw (as can be seen in Figure 2), the tensioning bar also faces the guard. 
 an inner wall of each rotation base (12) [collar 364] is provided with a bearing [inside of collar 364] and the bearing is inserted with a corresponding screw (10) [Figure 2];
Collar 364 is positioned around a T-screw. Thus, T-screw is inserted in the bearing of the collar 364.
said one side of the push plate (11) [tensioning bar 369] facing towards the guard (13) is also fixed and connected with at least one limit rod (15) [Figure 2; base extension plate 368], 

and said at least one limit rod (15) [base extension plate 368] penetrates the casing (1) and extends to the outer side of the casing (1) on which the guard (13) is provided.
The limit rod [Cusack base extension plate 368] would penetrate the casing and extend to outside the casing. This is because to access the torsion spring, the lid spring adjustment device would either need to penetrate the housing body [Kim 32] or the fixing plate [Kim 35], which are both portions of the casing. The extended nature of limit rod [Figure 2; Cusack base extension plate 368] will cause this portion of the lid spring adjustment device to extend outside of the casing.
In Kim as modified, the guard covers the T-screw 362. As can be seen in Figure 2 of Cusack, the base extension plates 368 extend toward the T-screw. This means that the base extension plates would extend in the direction of the outer side of the casing on which the guard is provided.

	Regarding claim 6, Kim as modified teaches the rocker arm of claim 1.
	Cooper further teaches:
	the guard (13) [Hinge cover 117] is rotationally connected with the casing (1) [cup cover 116] through a hinge [Paragraph 33]; 
In Kim as modified with Cooper, the hinge would be placed on the casing.
an interior side of the guard (13) is fixed and connected with a first magnetic stripe [Paragraph 39; hinge cover 117 is made of ferromagnetic material],
Paragraph 43 teaches another embodiment where a magnetic strip 179 is attached to the inside surface 144 of angled face 174.
the outer side of casing (1) is fixed and connected with a second magnetic stripe [magnet 177], 

and both the first and second magnetic stripes are magnetically attractive to each other [Paragraph 39].  

Regarding claim 7, Kim as modified teaches the rocker arm of claim 1, wherein:
one side of each lower anchor (5) is provided with a threaded hole, and a bolt is configured to pass through the casing (1) and connected to the threaded hole of each lower anchor (5) [Figure 9].
Figure 9 clearly shows covering 34 has threaded holes with screws. Paragraph 43 teaches that “the covers 33 and 34 fixedly attached to the opposite ends of the housing body 32 by means of a plurality of fixing screws”. Thus, the housing body 32 must contain threaded holes for the screws to connect the lower anchor chain foot with the casing.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US-8683654-B2)
Wu (US-20030051313-A1)
Lee (US-20050102796-A1)
Homner (US-20120005861-A1)
Babikian (US-20180223574-A1)
Lambright (US-20160024827-A1)
Zhigang (US-20140332524-A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/F.J.W./               Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761